Citation Nr: 0204749	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  96-41 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
gunshot wound (GSW) to the left leg.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active service from November 1941 to April 
1942, and from February 1945 to June 1946.




FINDING OF FACT

The residuals of a GSW wound to the left leg are manifested 
by symptoms that do not more nearly approximate moderate, 
rather than slight, disability of Muscle Group XI.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
GSW of the left leg are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.54, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for 
residuals of a GSW to the left leg, evaluated as 
noncompensable, in a rating decision of January 1959, based 
on service medical records, a comrade's affidavit, dated in 
April 1954, and a December 1958 Department of Veterans 
Affairs (VA) medical examination.  

A review of the service medical records reveals that neither 
an enlistment examination, nor an examination upon the 
veteran's return to active service in February 1945 is 
available.  

Affidavits for Philippine Army Personnel, dated in November 
1945 and March 1946, indicate that the veteran reported that 
he sustained a "bullet wound" to the left leg in April 1942.  
The June 1946 separation examination was essentially normal, 
with no complaints or findings of residuals of a GSW to the 
left leg.  In fact, the veteran specifically indicated that 
he did not have any wound, injury, or disease that was 
currently disabling.  The examination report notes no 
neurological or musculoskeletal defects.

In April 1954, an affidavit from a comrade, confirming that 
the veteran sustained a GSW to the left leg in April 1942, 
was submitted in support of the veteran's claim.

A December 1958 VA examination report notes veteran 
complaints of pain in the left leg.  Physical examination 
showed a healed scar 1/2 inch x 1/3 inch, superficial, 
nontender, and nonadherent; the scar was nondepressed at the 
postero-medial aspect, upper third left leg; there was no 
limitation of the left leg or left ankle; and there was no 
edema of the lower extremities.  An X-ray study of the left 
leg revealed "nothing unusual."  The final assessment was 
residuals of GSW - left leg.

In May 1996, the veteran submitted a claim of entitlement to 
an increased (compensable) evaluation for his service-
connected GSW residuals.  He reported that he sustained this 
injury in September 1944.  The Board notes that the veteran 
has no recognized service in September 1944, and that this 
date conflicts with the date of injury the veteran reported 
in his original claim.  A rating decision the following month 
denied this claim on the basis that there was no medical 
evidence of record showing an increase in the severity of the 
disability.  The veteran filed a notice of disagreement (NOD) 
with this decision in July 1996, and submitted a substantive 
appeal (Form 9) in September 1996.  In the VA Form 1-9, the 
veteran indicated that his service-connected residuals of a 
GSW to the left leg had increased in severity, and that a 10 
percent evaluation was warranted.

An October 1996 VA examination noted veteran complaints of 
knee joint pain since 1992, with nominal swelling, and no 
history of trauma to the knees.  Physical examination of the 
knees revealed no swelling, no deformity, and no subluxation 
or lateral instability, and range of motion of both knees was 
from 0 to 140 degrees.  A 1.0-centimeter (cm) x 0.8 cm scar, 
which was light brown in color, was noted near the medial 
aspect of the left knee.  There was no keloid formation, 
adherence, or herniation.  The scar was not tender or painful 
on objective demonstration, and it was nondisfiguring.  X-ray 
studies revealed minimal degenerative arthritis of both 
knees, and were negative for traumatic residuals in the left 
lower leg.  The diagnostic impression was minimal 
degenerative arthritis of both knees, with no fracture or 
retained metallic foreign bodies (RMFB)'s in the left 
knee/leg; and healed scar, residual of GSW to the left leg.

VA medical examination in December 1997 revealed that the 
veteran reported a history of a GSW in 1941, and that at this 
time, he was experiencing pain over the left leg.  Objective 
examination indicated a 2-cm x 2-cm scar on the medial aspect 
of the left leg in the area of the gastrocnemius.  Physical 
examination further revealed that there was no atrophy, that 
the muscle penetrated was the belly of the gastrocnemius, and 
that the previously noted scar apparently exhibited some 
sensitiveness and tenderness.  There was also was no evidence 
of pain, muscle hernia, adhesion, damage to tendons, or 
damage to bones, joints, or nerves, and the veteran was noted 
to have good muscle strength.  The diagnosis was GSW of the 
left leg, and the examiner further commented that residuals 
of a GSW were not penetrating and were otherwise not 
indicative of more than superficial muscle disability.

In August 1998, the Board issued a decision in this case.  
The veteran appealed the decision to the Court of Appeals for 
Veterans Claims.  In March 2001, the Court of Appeals for 
Veterans Claims vacated the Board's decision and remanded the 
case for consideration pursuant to the Veterans Claims Act of 
2000 (VCAA), Pub. L. No. 106-75, 114 Stat. 2096 (2000), 
discussed directly below.

II. 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they are codified in title 38 United States Code is 
noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board concludes that the RO has either complied with, or 
gone beyond, these provisions and thus it would not be 
prejudicial to decide the case on the current record.  The RO 
has obtained all identified records from the VA and private 
providers.  In correspondence dated in April 1999, submitted 
to the Court of Appeals for Veterans Claims, the veteran 
asserted that the VA and BVA had not failed to get any 
documents that he had told them about.  The RO, in August 
1997, sent a letter to the veteran requesting names and 
addressed of health care providers who had treated him for 
his left leg injury, but the veteran did not reply.  The RO 
has provided the claimant with a VA examination and a follow-
up VA examiner's opinion.  There is no indication that there 
is any evidence that could substantiate the claim that has 
not been obtained.  Accordingly, while the RO has not sent 
notice as set forth in (3) above describing how the tasks of 
developing the record are allocated, it has gone beyond this 
requirement by actually obtaining all the evidence of which 
it was notified.  The Veterans Claims Assistance Act of 2000 
also eliminated the statutory requirement that a claimant 
come forward with a well grounded claim before the Secretary 
performs the duty to assist.  However, since the RO did not 
find the claims were not well grounded and proceeded to 
discharge the duty to assist, this change in the law has no 
effect on the veteran's claim.  The veteran has been notified 
of the laws and regulations applicable in this case, and thus 
of the type of evidence that would be necessary to 
substantiate his claim, in a statement of the case, two 
supplemental statements of the case, and the Board's now-
vacated August 1998 decision.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).




III.  Rating Criteria and Analysis

Although the veteran's service-connected residuals of a GSW 
to the left leg was originally evaluated as noncompensable in 
January 1959 under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
which rates scars based on the limitation of function on the 
part affected, the veteran's residuals of a GSW to the left 
leg have also been more recently found noncompensable based 
on the lack of objective evidence of pain associated with the 
veteran's residual GSW scar and the lack of more than a 
superficial gastrocnemius muscle injury pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5311, under the "old" rating 
criteria for muscle injuries (effective prior to July 3, 
1997), and also under the "new" criteria for muscle 
injuries which took effect during the pendency of this appeal 
(on July 3, 1997).  Under both the "old" and "new" 
criteria, Diagnostic Code 5311 pertains to Muscle Group (MG) 
XI, and the involvement of muscles which includes the 
gastrocnemius, whose function is noted as propulsion and 
plantar flexion of the foot.  The disability ratings for 
slight, moderate, moderately severe, and severe MG XI 
disabilities are noncompensable, 10, 20, and 30 percent, 
respectively.  38 C.F.R. § 4.73, Diagnostic Code 5311.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55.

Prior to July 3, 1997, a moderate disability of the muscles 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b), as in effect prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c), as in effect prior to July 3, 1997.

Under the criteria in effect prior to July 3, 1997, severe 
muscle disability consists of through and through or deep 
penetrating wounds due to a high-velocity missile or to large 
or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should be similar 
to moderately severe muscle injury, but in an aggravated 
form.  Objective findings should include extensive ragged, 
depressed and adherent scars so situated as to indicate wide 
damage to the muscle groups in the track of the missile.  X-
rays may show retained metallic foreign bodies, and palpation 
should show moderate or extensive loss of deep fascia or 
muscle substance, with soft or flabby muscles in the wound 
area. Adaptive contraction of an opposing group of muscles, 
if present, indicates severity, as does adhesion of a scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone is normally protected by 
muscle.  
38 C.F.R. § 4.56(d), as in effect prior to July 3, 1997.

The VA Schedule for Rating Disabilities for muscle injuries 
have been revised, effective July 3, 1997.  See 62 Fed. Reg. 
30235 (June 3, 1997).  Under the new rating schedule, 
objective findings of a moderate disability include (1) some 
loss of deep fascia or muscle substance, or some impairment 
of muscle tonus; and (2) loss of power or lowered threshold 
of fatigue when compared to the sound side.  Moreover, 
objective findings of a moderately severe disability include 
the following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56, effective 
July 3, 1997.

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

The United States Court of Veterans Appeals (Court) has held 
that where the law or regulation changes after the claim has 
been filed, but before the administrative or judicial process 
has been concluded, the version more favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

A 10 percent evaluation is warranted for a superficial, 
tender and painful scar on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1997).  Other scars 
may be rated based on the limitation of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).

The Court has held that where a Diagnostic Code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000), with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  The Diagnostic Codes under which the instant 
disability is rated (both old and new) are not predicated on 
range of motion alone.  Moreover, the Court has held that 
even when the Board erred in failing to consider function 
loss due to pain, if it did so when the current rating was 
the maximum rating available for limitation of motion, remand 
was not appropriate.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  For reasons set forth below, however, even assuming 
that the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
applicable, it could not change the outcome in this matter.

The Board's review of the results of the earlier VA medical 
examinations reveals that in December 1958, the veteran 
complained of pain in the left leg, and that physical 
examination showed a 1/2 inch x 1/3 inch healed, superficial, 
nondepressed, nontender, and nonadherent scar, at the 
postero-medial aspect, upper third left leg, with no 
limitation of the left leg or left ankle, and no edema of the 
lower extremities.  In other words, the subjective complaint 
of pain was not supported by objective findings.  On the 
other hand, November 1995 VA muscles examination focused more 
on the veteran's left knee, and demonstrated that the range 
of motion of both knees was from 0 to 140 degrees, and that a 
1.0 cm x 0.8 cm scar, which was light brown in color, was 
noted near the medial aspect of the left knee.  There was no 
keloid formation, adherence, or herniation.  The scar was 
again described as not tender or painful on objective 
demonstration, and it was nondisfiguring.  X-ray studies 
revealed minimal degenerative arthritis of both knees, and 
were negative for traumatic residuals in the left lower leg.  
The diagnostic impression was minimal degenerative arthritis 
of both knees, with no fracture or RMFB's in the left 
knee/leg; and healed scar, residual of GSW to the left leg.  
The Board notes that the examiner did not connect the minimal 
degenerative arthritis to the service connected disability.

The most recent VA medical examination returned the focus of 
examination to the upper third of the left lower extremity, 
and revealed the veteran's complaints of pain in the left leg 
and a 2 cm x 2 cm scar on the medial aspect of the left leg 
in the area of the gastrocnemius.  Physical examination 
further revealed that there was no atrophy, that the muscle 
affected was the belly of the gastrocnemius, and that the 
previously noted scar apparently exhibited some sensitiveness 
and tenderness.  There was also was no evidence of pain, 
muscle hernia, adhesion, damage to tendons, or damage to 
bones, joints, or nerves, and the veteran was noted to have 
good muscle strength.  The examiner further commented that 
residuals of a GSW were not penetrating and were otherwise 
not indicative of more than superficial muscle disability.

First, the Board finds that while the October 1996 VA 
examination concentrated on a GSW site closer to the left 
knee, the more appropriate site for consideration of the 
veteran's service-connected GSW to the left leg would be the 
scar located on the upper third of the left leg.  The Board 
finds that this is especially warranted in light of the 
location of the scar addressed at the time of the original VA 
examination in December 1958.  As a practical matter, the 
Board notes that there were minimal findings associated with 
either location on the left leg such that the veteran would 
not be entitled to a compensable rating in either case.

In addition, as alluded to above, the records reveals that 
there is no current finding of any atrophy, muscle hernia, 
adhesion, or bone, joint or nerve damage with respect to the 
veteran's GSW to the left leg.  Moreover, although the most 
recent examiner did apparently find that the veteran's scar 
exhibited some sensitivity and tenderness, that examiner 
still found good muscle strength, no objective evidence pain, 
and findings indicative of only superficial disability.  

The objective evidence required for a finding of moderate 
muscle damage under the "old" criteria (linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative test) warranting 
elevation to a compensable rating based on moderate muscle 
injury is not shown or even closely approximated.  See former 
38 C.F.R. § 4.56.  Similarly, the objective evidence required 
for a finding of moderate injury under the "new" criteria 
(some loss of deep fascia or muscle substance, or some 
impairment of muscle tonus; and loss of power or lowered 
threshold of fatigue when compared to the sound side) is also 
not demonstrated.  In this context, the Board notes that 
while at one point in the examination report of December 1997 
the physician referred to a penetration of the belly of the 
gastrocnemius, he subsequently clarified his findings and 
expressly noted that the GSW as not penetrating and involved 
no more than a superficial injury.  The Board finds more 
probative weight must be assigned to the final opinion, based 
on the complete examination, that the GSW was only a 
superficial injury.  That conclusion is also consistent with 
the history of findings on prior evaluations. 

Consequently, under the "old" and the "new" criteria, the 
Board must find that the veteran's current residuals of a GSW 
to the left leg do not more nearly approximate moderate 
disability under 38 C.F.R. § 4.73, Diagnostic Code 5311.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  Clearly, the 
veteran's residuals of GSW to the left leg do not meet the 
type of criteria required for a moderately severe or severe 
evaluation under either the "old" or "new" criteria.  

The Board also notes that the veteran's GSW scar has most 
recently been found to exhibit some "sensitiveness, 
tenderness."  This finding, however, is sharply at odds with 
the explicit findings on the initial 1958 and contemporary 
1996 VA examinations that found the scar was not objectively 
tender or painful.   Moreover, the 1997 examination offers no 
explanation of how the previously asymptomatic scar could 
have become symptomatic due to the service connected 
condition and there was no objective finding of pain on the 
1997 examination.  Accordingly, the Board concludes the 
finding of sensitiveness and tenderness is of reduced 
probative value in view of the earlier findings, including 
particularly the 1996 findings, and in any event the scar 
clearly is not objectively painful.  Therefore, the Board 
finds that the scar is not shown to be superficial, tender 
and painful based on objective demonstration, or to affect a 
joint so as to warrant a compensable rating under either 
38 C.F.R. § 4.118, Diagnostic Code 7804 or 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  In this regard, because the finding of 
"tenderness" in 1997 is inconsistent with the rest of the 
record and therefore doubtful, and because the scar plainly 
is not painful, the Board concludes that the 1997 findings do 
not show the scar more closely approximates the criteria for 
a compensable evaluation.  In addition, since there has been 
no findings of any neurologic deficit as to this disability, 
consideration for an increased rating based on nerve damage 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8000-8914 (2000) 
is not warranted. 

Finally, the Board is also in agreement with the regional 
office (RO)'s determination that a higher rating was also not 
appropriate under 38 C.F.R. § 3.321(b).  As to the disability 
picture presented, the Board cannot conclude that the 
disability picture as to the veteran's residuals of a GSW to 
the left leg is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, so as to prevent the use of the regular 
rating criteria.  38 C.F.R. § 3.321(b).  The record does not 
reflect any recent or frequent hospital care, and any 
interference with the veteran's employment in this case is 
not beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.


ORDER

An increased (compensable) evaluation for residuals of a 
gunshot wound to the left leg is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

